908 F.2d 976
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Josef BEN-PORAT and Claire Ben-Porat, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Irvin L. MORHAR and Janet Morhar, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Ben ROCHELLE and the estate of Jane Beebe Rochelle, et al.,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Gerald P. BARON and Bonnie Baron, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.

1
No. 88-7337.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted June 4, 1990.Decided July 10, 1990.

3
Before JAMES R. BROWNING and PREGERSON, Circuit Judges and ORRICK,* District Judge


4
MEMORANDUM**


5
Upon due consideration, we affirm the disallowance of deductions under 26 U.S.C. Sec. 174 and the imposition of additions to tax under 26 U.S.C. Secs. 6653 and 6621 for the reasons set forth in the Tax Court's carefully considered opinion.


6
We also reject Petitioners-Appellants' contention that the Tax Court abused its discretion when it refused to "conduct additional proceedings on the issue on (sic) whether the Commissioner had in effect bought Mr. Aronson's testimony" by settling its case against him.  Both Aronson and the Commissioner's counsel asserted at trial that the only agreement between them was for Aronson to pay a certain deficiency amount and to tell the truth.  Taxpayers' counsel then agreed that this testimony disposed of the matter.  There was no abuse of discretion.


7
AFFIRMED.



*
 The Honorable William H. Orrick, Jr., District Judge for the Northern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3